IN THE SUPREME COURT OF THE STATE OF NEVADA


                NADER YOUSEF ABDELSAYED, M.D.,                     No. 67540
                AN INDIVIDUAL; TRACY NIELSON,
                C.N.M., AN INDIVIDUAL;
                CENTENNIAL HILLS OB/GYN
                ASSOCIATES, LLP, A NEVADA
                LIMITED LIABILITY PARTNERSHIP;
                AND ANNETTE MAYES, M.D., AN
                INDIVIDUAL                                              FILED
                Petitioners,
                vs.                                                     JAN 1 4 2016
                THE EIGHTH JUDICIAL DISTRICT                          TRACIE K. UNDEMAN
                                                                   CLERK OF.SUPREMECOURT
                COURT OF THE STATE OF NEVADA,                      BY
                                                                        DEPUTY CLE1
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                JERRY A. WIESE, DISTRICT JUDGE,
                Respondents,
                and
                VALERY MUNIZ, A MINOR, BY AND
                THROUGH HER NATURAL PARENTS
                AND LEGAL GUARDIANS, MARTHA
                ACOSTA-COCHRAN AND MIGUEL
                MUNIZ; NORTH VISTA HOSPITAL,
                INC., D/B/A NORTH VISTA HOSPITAL,
                A DELAWARE CORPORATION; AND
                ROSE CARVER, R.N., AN INDIVIDUAL,
                Real Parties in Interest.

                                    ORDER GRANTING PETITION
                           This petition for a writ of mandamus challenges a district
                court order determining that NRS 41A.035 is unconstitutional. We
                recently considered a similar district court order in Tam u. Eighth
                Judicial District Court, 131 Nev., Adv. Op. 80, 358 P.3d 234 (2015), and
                held that NRS 41A.035 is constitutional, applies to medical malpractice
                actions, and applies per incident regardless of how many plaintiffs,

SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                 Uc -012.44,5
                 defendants, or claims are involved. Based on Tam, we grant the petition
                 and direct the clerk of this court to issue a writ of mandamus instructing
                 the district court to vacate the portion of its March 2, 2015, order, entered
                 in Case No. A-12-655566-C, that declared NRS 41A.035 unconstitutional.
                             It is so ORDERED.


                                                                            AZ;
                                                              Hardesty


                                                                                           , J.
                                                              Saitta


                                                                                            J.




                 cc:   Hon. Jerry A. Wiese, District Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       De Castroverde Law Group
                       Parker & Edwards
                       Hand & Sullivan, LLC
                       Snow, Christensen & Martineau
                       Daehnke Stevens, LLP
                       Bonne Bridges, Mueller, O'Keefe & Nichols
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e